PER CURIAM
Appellant seeks reversal of a judgment committing him for a period not to exceed 180 days. ORS 426.130. He contends that the state failed to prove, by clear and convincing evidence, that, because of a mental disorder, he is a danger to himself. ORS 426.005(l)(e). The state concedes that the evidence is legally insufficient to support the involuntary commitment and that the judgment should be reversed. We agree, accept the state’s concession, and reverse on that basis. Accordingly, we do not address appellant’s other, unpreserved assignment of error, in which he contends that the trial court erred in failing to advise him of the possible results of the commitment proceeding as required by ORS 426.100(l)(c).
Reversed.